


110 HR 2834 IH: To amend the Internal Revenue Code of 1986 to treat

U.S. House of Representatives
2007-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2834
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2007
			Mr. Levin (for
			 himself, Mr. Rangel,
			 Mr. Stark,
			 Mr. McDermott,
			 Mr. Lewis of Georgia,
			 Mr. Neal of Massachusetts,
			 Mr. Pomeroy,
			 Mrs. Jones of Ohio,
			 Mr. Larson of Connecticut,
			 Mr. Blumenauer,
			 Mr. Kind, Mr. Pascrell, and Mr. Frank of Massachusetts) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to treat
		  income received by partners for performing investment management services as
		  ordinary income received for the performance of services.
	
	
		1.Income of partners for
			 performing investment management services treated as ordinary income received
			 for performance of services
			(a)In
			 generalPart I of subchapter K of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to determination of tax liability) is amended by
			 adding at the end the following new section:
				
					710.Special rules
				for partners providing investment management services to partnership
						(a)Treatment of
				distributive share of partnership itemsFor purposes of this title, in the case of
				an investment services partnership interest—
							(1)In
				generalNotwithstanding section 702(b)—
								(A)any net income
				with respect to such interest for any partnership taxable year shall be treated
				as ordinary income for the performance of services, and
								(B)any net loss with
				respect to such interest for such year, to the extent not disallowed under
				paragraph (2) for such year, shall be treated as an ordinary loss.
								(2)Treatment of
				losses
								(A)LimitationAny
				net loss with respect to such interest shall be allowed for any partnership
				taxable year only to the extent that such loss does not exceed the excess (if
				any) of—
									(i)the aggregate net
				income with respect to such interest for all prior partnership taxable years,
				over
									(ii)the aggregate net
				loss with respect to such interest not disallowed under this subparagraph for
				all prior partnership taxable years.
									(B)CarryforwardAny
				net loss for any partnership taxable year which is not allowed by reason of
				subparagraph (A) shall be treated as an item of loss with respect to such
				partnership interest for the succeeding partnership taxable year.
								(C)Basis
				adjustmentNo adjustment to the basis of a partnership interest
				shall be made on account of any net loss which is not allowed by reason of
				subparagraph (A).
								(D)Prior
				partnership yearsAny reference in this paragraph to prior
				partnership taxable years shall only include prior partnership taxable years to
				which this section applies.
								(3)Net income and
				lossFor purposes of this section—
								(A)Net
				incomeThe term net income means, with respect to
				any investment services partnership interest, for any partnership taxable year,
				the excess (if any) of—
									(i)all items of
				income and gain taken into account by the holder of such interest under section
				702 with respect to such interest for such year, over
									(ii)all items of
				deduction and loss so taken into account.
									(B)Net
				lossThe term net loss means with respect to such
				interest for such year, the excess (if any) of the amount described in
				subparagraph (A)(ii) over the amount described in subparagraph (A)(i).
								(b)Dispositions of
				partnership interests
							(1)GainAny
				gain on the disposition of an investment services partnership interest shall be
				treated as ordinary income for the performance of services.
							(2)LossAny
				loss on the disposition of an investment services partnership interest shall be
				treated as an ordinary loss to the extent of the excess (if any) of—
								(A)the aggregate net
				income with respect to such interest for all partnership taxable years, over
								(B)the aggregate net
				loss with respect to such interest allowed under subsection (a)(2) for all
				partnership taxable years.
								(3)Disposition of
				portion of interestIn the case of any disposition of an
				investment services partnership interest, the amount of net loss which
				otherwise would have (but for subsection (a)(2)(C)) applied to reduce the basis
				of such interest shall be disregarded for purposes of this section for all
				succeeding partnership taxable years.
							(4)Distributions of
				partnership propertyIn the case of any distribution of
				appreciated property by a partnership with respect to any investment services
				partnership interest, gain shall be recognized by the partnership in the same
				manner as if the partnership sold such property at fair market value at the
				time of the distribution. For purposes of this paragraph, the term
				appreciated property means any property with respect to which gain
				would be determined if sold as described in the preceding sentence.
							(c)Investment
				services partnership interestFor purposes of this section—
							(1)In
				generalThe term
				investment services partnership interest means any interest in a
				partnership which is held by any person if such person provides (directly or
				indirectly), in the active conduct of a trade or business, a substantial
				quantity of any of the following services to the partnership:
								(A)Advising the partnership as to the value of
				any specified asset.
								(B)Advising the
				partnership as to the advisability of investing in, purchasing, or selling any
				specified asset.
								(C)Managing,
				acquiring, or disposing of any specified asset.
								(D)Arranging
				financing with respect to acquiring specified assets.
								(E)Any activity in
				support of any service described in subparagraphs (A) through (D).
								For
				purposes of this paragraph, the term specified asset means
				securities (as defined in section 475(c)(2) without regard to the last sentence
				thereof), real estate, commodities (as defined in section 475(e)(2))), or
				options or derivative contracts with respect to securities (as so defined),
				real estate, or commodities (as so defined).(2)Exception for
				certain capital interests
								(A)In
				generalIf—
									(i)a portion of an
				investment services partnership interest is acquired on account of a
				contribution of invested capital, and
									(ii)the partnership
				makes a reasonable allocation of partnership items between the portion of the
				distributive share that is with respect to invested capital and the portion of
				such distributive share that is not with respect to invested capital,
									then
				subsection (a) shall not apply to the portion of the distributive share that is
				with respect to invested capital. An allocation will not be treated as
				reasonable for purposes of this subparagraph if such allocation would result in
				the partnership allocating a greater portion of income to invested capital than
				any other partner not providing services would have been allocated with respect
				to the same amount of invested capital.(B)Special rule for
				dispositionsIn any case to
				which subparagraph (A) applies, subsection (b) shall not apply to any gain or
				loss allocable to invested capital. The portion of any gain or loss
				attributable to invested capital is the proportion of such gain or loss which
				is based on the distributive share of gain or loss that would have been
				allocable to invested capital under subparagraph (A) if the partnership sold
				all of its assets immediately before the disposition.
								(C)Invested
				capitalFor purposes of this paragraph, the term invested
				capital means, the fair market value at the time of contribution of, any
				money or other property contributed to the
				partnership.
								.
			(b)Application to
			 real estate investment trustsSubsection (c) of section 856 of
			 such Code is amended by adding at the end the following new paragraph:
				
					(8)Exception from
				recharacterization of income from investment services partnership
				interestsParagraphs (2),
				(3), and (4) shall be applied without regard to section 710 (relating to
				special rules for partners providing investment management services to
				partnership).
					.
			(c)Conforming
			 amendments
				(1)Subsection (d) of
			 section 731 of such Code is amended by inserting section 710(b)(4)
			 (relating to distributions of partnership property), before
			 section 736.
				(2)Section 741 of such
			 Code is amended by inserting or section 710 (relating to special rules
			 for partners providing investment management services to partnership)
			 before the period at the end.
				(3)Paragraph (13) of
			 section 1402(a) of such Code is amended—
					(A)by striking
			 other than guaranteed and inserting
						
							other than—(A)guaranteed
							,
					(B)by striking the
			 semi-colon at the end and inserting , and, and
					(C)by adding at the
			 end the following new subparagraph:
						
							(B)any income treated
				as ordinary income under section 710 received by an individual who provides a
				substantial quantity of the services described in section
				710(c)(1);
							.
					(4)Paragraph (12) of
			 section 211(a) of the Social Security Act is amended—
					(A)by striking
			 other than guaranteed and inserting
						
							other than—(A)guaranteed
							,
					(B)by striking the
			 semi-colon at the end and inserting , and, and
					(C)by adding at the
			 end the following new subparagraph:
						
							(B)any income treated
				as ordinary income under section 710 of the Internal Revenue Code of 1986
				received by an individual who provides a substantial quantity of the services
				described in section 710(c)(1) of such
				Code;
							.
					(5)The table of sections for part I of
			 subchapter K of chapter 1 of such Code is amended by adding at the end the
			 following new item:
					
						
							Sec. 710. Special rules for partners providing investment
				management services to
				partnership.
						
						.
				
